Citation Nr: 1039200	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-30 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim seeking service connection for a lower back 
disorder and if so, whether service connection may be granted.

2.  Entitlement to a disability rating in excess of 30 percent 
for a service-connected left ankle disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1983 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Jurisdiction has since been 
transferred to the RO in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2010.  A transcript of those 
proceedings has been associated with the Veteran's claims file.

During his Board hearing, the Veteran testified that he is no 
longer employed as the result of his service-connected left ankle 
disability.  Accordingly, the Board finds that a claim for a 
total disability rating based on unemployability (TDIU) has been 
raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Because this claim has not yet been adjudicated by the 
RO, it is REFERRED to the RO for appropriate action.

The Veteran submitted VA treatment records directly to the Board 
in September 2009, along with an accompanying waiver of initial 
RO review.  Given the submission of this accompanying waiver, the 
Board may adjudicate this appeal without first remanding the 
claim to the RO for initial review of the newly submitted 
evidence.

The Board has determined that new and material evidence 
sufficient to reopen the Veteran's service connection claim for a 
lower back disorder has been received, but that further 
development is warranted before the reopened claim may be 
adjudicated.  Accordingly, the reopened claim is being REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC for further evidentiary development.  VA will notify the 
Veteran if further action is required.


FINDINGS OF FACT

1.  In a decision issued in December 2002, the VA denied service 
connection for a lower back disorder, referred to as arthritis of 
the back.  Following receipt of notification of this 
determination, the Veteran did not timely perfect an appeal, and 
the decision became final.

2.  The evidence submitted since December 2002 is not cumulative, 
relates to an unestablished fact, and raises a reasonable 
possibility of substantiating the Veteran's claim.

3.  The evidence of record fails to reflect that the Veteran's 
left ankle is ankylosed.


CONCLUSIONS OF LAW

1.   New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for a lower 
back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156 (2010).  

2.   The criteria for a disability rating in excess of 30 percent 
for a left ankle disability have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (2010).

3.  The criteria for a separate compensable disability rating for 
the surgical scar related to the Veteran's service-connected left 
ankle disability have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to substantiate 
the claim, the evidence must show a worsening or increase in 
severity of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must provide 
at least general notice of that requirement.  VA must also 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

As to the claim to reopen, the Board is granting that benefit.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
considered.

With regard to the Veteran's increased rating claim, VA's notice 
requirements were satisfied by a letter issued in March 2007, 
which advised the Veteran that he must show that his disability 
had increased in severity to warrant an increased rating, and 
which was sent prior to the initial adjudication of the Veteran's 
claim.  Additionally, a September 2007 rating decision, September 
2008 statement of the case, and an April 2009 letter explained 
the criteria for an increased rating pursuant to the applicable 
rating criteria, and the Veteran's claim was subsequently 
readjudicated, as reflected by a May 2009 supplemental statement 
of the case.  Further, the Veteran discussed the symptoms of his 
left ankle disability during his VA examinations, and he has been 
represented by a Service Organization throughout the instant 
rating period.  Accordingly, the Board concludes that any errors 
regarding the timing or content of the notice provided to the 
Veteran are deemed harmless.

The Board also finds that all relevant facts have been properly 
developed and that all available evidence necessary for equitable 
resolution of the Veteran's increased rating claim has been 
obtained.  The Veteran's VA treatment records have been obtained, 
and he was afforded two VA examinations during the pendency of 
the instant appeal.  The Veteran also testified at a hearing 
before the undersigned Veterans Law Judge.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate the 
Veteran's claim.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.



Claim to Reopen

In May 2002, the RO denied service connection for a lower back 
disorder, referred to as arthritis of the back, and this decision 
became final after the Veteran failed to perfect an appeal of the 
denied claim.  However, a previously denied claim may be reopened 
by the submission of new and material evidence.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

As reflected in a December 2002 rating decision, the RO initially 
denied the Veteran's service connection claim because the 
Veteran's service treatment records failed to document the 
Veteran's reports of experiencing back pain during service and 
because the evidence failed to reflect that the arthritis of his 
back had manifested to a compensable degree within one year of 
service, thereby failing to provide a basis for awarding 
presumptive service connection.  

The Veteran's newly submitted evidence includes the Veteran's 
assertion of a new theory of entitlement for his lower back 
disorder, namely that his back disorder has been aggravated by 
his service-connected left ankle disorder.  The Veteran asserted 
this theory of aggravation in his recent Board hearing and 
submitted VA treatment records to support his contention.  These 
records reflect a VA podiatrist's statement that the Veteran's 
left ankle brace, prescribed to treat his service-connected left 
ankle disability, can cause hip discomfort.  When presumed 
credible, this newly submitted evidence, when coupled with the 
evidence already of record reflecting that the Veteran's lower 
back disability is manifested by both back and hip pain, suggests 
a relationship between the Veteran's lower back disorder and his 
service-connected left ankle disability, thereby serving as a 
basis for reopening the Veteran's claim.  See 38 C.F.R. § 
3.310(a) (2010) (secondary service connection may be granted for 
a disability which is proximately due to, or the result of, a 
service-connected disorder, or to the extent a non-service 
connected disability is increased in severity by a service 
connected disability); Justus v. Principi, 3 Vet. App. 510, 512 
(1992) (holding that evidence is presumed credible for the 
limited purpose of determining its materiality).   As such, the 
newly submitted evidence is considered both new and material, and 
Veteran's previously denied lower back disorder service 
connection claim is reopened.  

However, the Board finds that further evidentiary development is 
warranted before this claim may be adjudicated on its merits, and 
this development is discussed in the Remand portion of the 
decision, below.

Increased Rating Claim

The Veteran fractured his ankle while playing basketball during 
service, and he is service-connected for the residual disability.  
He contends that the current severity of his left ankle 
disability entitles him to a rating in excess of 30 percent.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of a veteran working or seeking 
work.  38 C.F.R. § 4.2.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's left ankle disability has been evaluated as 30 
percent disabling pursuant to Diagnostic Code 5270.  Pursuant to 
this rating criteria, a 30 percent rating is assigned based on 
ankle ankylosis in plantar flexion between 30 and 40 degrees, or 
in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is 
awarded based on evidence of ankle ankylosis in plantar flexion 
at more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion, or eversion 
deformity.   38 C.F.R. § 4.71a, Diagnostic Code 5270 (2010).  No 
equivalent or higher disability rating is available pursuant to 
the other Diagnostic Codes pertaining to ankle impairments.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5271, 5272, 5271, 5274 
(2010).  

The normal range of motion for the ankle is 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 
4.71 Plate II.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), 
citing Dorland's Medical Dictionary Illustrated Medical 
Dictionary, 91 (27th ed. 1988).  
The relevant medical evidence of record includes the Veteran's 
submitted statements and hearing testimony, his VA treatment 
records, and two VA examination reports.

In a June 2006 statement, the Veteran reported that his ankle is 
stiff, painful, aches, and is occasionally numb at the site of 
his surgical incision and that his ankle disability is 
exacerbated by his vocation as a forklift operator, which 
requires regular use of his ankle.  VA treatment records from 
June 2006 reflect the Veteran's report of longstanding ankle pain 
that is increasing in severity, with no swelling but painful 
movement noted on physical examination.  The treating medical 
professional prescribed a left ankle brace and ordered x-rays of 
the Veteran's left ankle, which were interpreted to suggest 
degenerative changes in the medial portion of the ankle.  

A July 2006 VA orthopedic consultation report reflects that on 
physical examination , the Veteran's ankle evidenced no swelling 
but was reportedly tender around the circumference of the ankle 
joint.  The orthopedic surgeon noted that the Veteran 
demonstrated dorsiflexion to 90 degrees [sic] and plantar flexion 
to 30 degrees.  After reviewing x-rays of the Veteran's ankle, 
the orthopedist diagnosed the Veteran with degenerative joint 
disease of the left ankle.

In August 2006, the Veteran was afforded  a VA examination to 
assess the severity of his left ankle disability.  The 
examination report reflects a summary of the history of the 
Veteran's left ankle disability, thoroughly chronicling his in-
service injury and post-service treatment.  During the 
examination, the Veteran reported that he experiences left ankle 
pain on the medial aspect of his ankle, as well as stiffness and 
occasional swelling.  However, he denied experiencing any locking 
or giving way.  The Veteran further reported that squatting, 
prolonged walking, and running produce flare-ups of his left 
ankle pain, and that he uses a left ankle brace to treat his 
ankle pain.  The Veteran stated that he had missed approximately 
11 days of work in the year prior to the examination as the 
result of his left ankle disability, but that his ability to 
perform his daily activities and clean his home are not hindered 
by his left ankle disability, although he now no longer mows his 
own yard.  

On physical examination, the examiner noted that the Veteran had 
a normal gait and was able to take off his shoes and socks 
without assistance.  The Veteran reported tenderness of his ankle 
upon examination, and the examiner noted that some swelling on 
the medial aspect of the ankle was evident, but found no 
erythematous changes, muscle atrophy, or muscle spasm.  The 
examiner further noted that the Veteran's legs were equal 
bilaterally, that the Veteran was able to bear weight on both 
ankles equally.  Moreover, the Veteran's feet evidenced no 
unusual calluses or skin breakdown, and his shoes did not 
evidence any abnormal wear pattern.  The examiner noted that the 
Veteran did not demonstrate any functional limitation on walking 
or standing, but stated that the Veteran was unable to squat due 
to ankle pain.

On range of motion testing, the Veteran demonstrated dorsiflexion 
from 0 to 10 degrees, with the end range of motion limited by 
pain, and plantar flexion from 0 to 35 degrees, with the end 
range of motion limited due to pain.  The examiner noted that 
pain on motion was evident; however, the Veteran did not evidence 
any incoordination, fatigue, loss of endurance, or additional 
loss of motion due to pain on repetitive motion.  The examiner 
further noted that the Veteran's left ankle did not evidence any 
instability.  

The examination also included an assessment of the Veteran's left 
ankle scar resulting from his 1995 left ankle surgery, during 
which a bone spur related to his in-service ankle fracture was 
removed.  The Board notes that the Veteran was service-connected 
for his left ankle disability at the time of the surgery, and a 
review of the claims file reflects that the Veteran received a 
temporary total disability rating during his convalescent period.  
The examiner measured the surgical scar as 0.5 centimeters by 5.0 
centimeters, noting the scar to be superficial, stable, 
nonpainful on examination, smooth with no depression or 
elevation, and having no effect on the Veteran's left ankle 
motion.  

The Veteran was afforded a second VA examination in July 2007, 
during which he recounted the history of his left ankle 
disability, including his in-service injury and treatment, as 
well as his post-service surgery and symptomatology.  At the time 
of the examination, the Veteran reported experiencing ankle pain 
with occasional ankle swelling, limitation of ankle motion, 
morning stiffness, and weakness.  The Veteran also reported that 
he had difficult standing for more than a few minutes and 
difficulty walking more than a few yards, but that he did not 
experience any instability or giving way.  The Veteran reported 
that he had been employed for eight months prior to the time of 
the examination as a truck driver and had missed two weeks of 
those eight months due to his ankle disability.

On physical examination, the examiner noted the Veteran's gait to 
be antalgic, with evidence of increased wear on the outside edge 
of the heal of the Veteran's left shoe, but no evidence of callus 
formation or skin breakdown of the left foot.  On range of motion 
testing, the Veteran demonstrated 0 to 10 degrees of 
dorsiflexion, with pain beginning at 5 degrees and ending at 10 
degrees, with an additional 0 to 5 degrees of limitation of 
motion on repetitive use due to pain and weakness.  The Veteran 
demonstrated 0 to 15 degrees of plantar flexion, with pain 
beginning at 10 degrees and ending at 15 degrees, with an 
additional 0 to 10 degrees of limitation of motion on repetitive 
use due to pain and weakness. After reviewing x-rays of the 
Veteran's left ankle, the examiner diagnosed the Veteran with 
status-post fracture of the left ankle with degenerative joint 
disease and limitation of motion.  The examiner stated that the 
Veteran's left ankle disability had significant effects on his 
occupation as a truck driver, as his ankle pain resulted in 
increased absenteeism.

The examination also included an assessment of the Veteran's left 
ankle surgical scar, which was measured as 1 centimeter by 5 
centimeters, with no tenderness to palpation, adherence to 
underlying tissue, evidence of underlying soft tissue damage, 
skin ulceration or breakdown over the scar, or resulting 
limitation of motion or loss of function.

In an October 2007 statement, the Veteran asserted that he 
continues to experience swelling, stiffness, and chronic pain in 
his left ankle, and that his left ankle disability was continuing 
to increase in severity.  September 2008 VA treatment records 
reflects the Veteran's report of experiencing left ankle pain.  A 
physical examination of the Veteran's ankle revealed no edema, 
erythema, or crepitus, but a stiff and painful range of ankle 
motion.  X-rays of the Veteran's ankle taken this month were 
interpreted to reveal possible fracture fragments that did not 
appear to be acute and a mild osteophyte formation.

In an October 2008 statement, the Veteran reported that he 
experiences ankle numbness and stiffness on a daily basis, making 
walking, playing sports, or engaging in other activities that 
involve pressure to the ankle difficult.   A February 2009 VA 
treatment record notes that the Veteran demonstrated a stiff and 
painful range of ankle motion, but that there was no evidence of 
crepitus, edema, or erythema.  X-rays of the Veteran's ankle 
taken in August 2010 were noted to be consistent with those taken 
in September 2008.

During the Veteran's September 2010 Board hearing, the Veteran 
testified that he experiences both dull and sharp pains in his 
left ankle, burning sensations, tingling sensations, stiffness, 
limitation of movement due to his ankle brace, and occasional 
cramping, and that he cannot use his ankle for more than 10 to 15 
minutes due to pain.  The Veteran's spouse testified regarding 
her observations of the functional impairment caused by the 
Veteran's ankle disability, stating that the Veteran does not 
engage in activities with their children or any recreational 
activities due to his ankle pain.

After reviewing the evidence of record, the Board first 
acknowledges that in October 2007, approximately four months 
after his July 2007 VA examination, the Veteran submitted a 
statement asserting that his left ankle disability had increased 
in severity and was more severe than reflected in his recent VA 
examination.  However, the Board notes that numerous treatment 
records that include assessments of the Veteran's left ankle 
disability from 2007 forward are of record, as well as the 
Veteran's recent Board hearing transcript, which reflects both 
the Veteran and his spouse's reports of the Veteran's left ankle 
symptomatology.  Moreover, the Veteran did not assert during his 
hearing that his left ankle disability had increased in severity 
since the time of his 2007 VA examination. Accordingly, the Board 
finds that given the treatment of record and the Veteran's recent 
Board hearing testimony, this claim may be adjudicated without 
first providing the Veteran with another VA examination.

At the outset of this discussion, the Board notes that the 
Veteran's current 30 percent evaluation is assigned based on 
evidence of ankle ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5270 (2010).   Moreover, as referenced above, the next 
higher disability evaluation of 40 percent also requires evidence 
of ankle ankylosis.  However, while the medical evidence of 
record reflects findings that the Veteran has a limited, stiff, 
and painful range of ankle motion, there are no findings of 
record that the Veteran's ankle is ankylosed.  Furthermore, there 
are also no findings of record reflecting that the Veteran's left 
ankle has an abduction, adduction, inversion, or eversion 
deformity.   Accordingly, the criteria for awarding an increased 
rating pursuant to Diagnostic Code 5270 have not been met.

The Board has also considered whether an additional rating should 
be given for functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups) and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45, as these provisions 
must be considered in cases involving joints rated on the basis 
of limitation of motion.  See De Luca v. Brown, 8 Vet. App. 202 
(1995).   In that regard, the Board acknowledges the evidence of 
record reflecting that the Veteran has a limited, stiff, painful 
range of left ankle motion, and the 2007 VA examiner's findings 
that the Veteran's range of ankle motion could cause up to an 
additional 5 degrees of limitation of dorsiflexion and up to 10 
degrees of limitation of plantar flexion, both due to pain and 
weakness that manifest on repetitive motion.  The Board also 
acknowledges the Veteran's reports of frequent flare-ups of his 
left ankle pain and the resulting limitation on his ability to 
walk or stand for lengths of time.  However, as referenced above, 
the Veteran's current 30 percent evaluation has been assigned as 
if ankle ankylosis was present, although the current medical 
evidence of record fails to reflect any findings of ankle 
ankylosis.  Rather, the medical evidence of record reflects 
findings of marked limitation of ankle motion with no evidence of 
ankle instability, which pursuant to Diagnostic Code 5271 
warrants the assignment of a 20 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010) (assigning a 20 
percent rating based on evidence of marked limitation of ankle 
motion).   Accordingly, although not patently evident from the 
record, it appears that the Veteran's current 30 percent rating 
contemplates an increased evaluation based on evidence of 
functional impairment.  Thus, the Board finds that the Veteran's 
current 30 percent assignment adequately represents his current 
disability picture, and therefore finds that assigning an 
increased rating based on functional loss is not warranted.

The Board specifically acknowledges its consideration of the lay 
evidence of record, including the Veteran and his spouse's 
hearing testimony regarding the Veteran's left ankle 
symptomatology and related functional impairment, as reflected in 
the Board's discussion of these symptoms in the analysis above.  
Indeed, the Veteran and his spouse are competent to testify 
regarding the Veteran's left ankle symptomatology and functional 
impairment, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a 
lay person is competent to report symptoms based on personal 
observation when no special knowledge or training is required), 
and the Board finds their reports to be credible.  However, as 
discussed above, the evidence of record fails to reflect any 
findings of ankle ankylosis, thereby failing to provide a basis 
for awarding an increased rating under the applicable schedular 
rating criteria, and given the Veteran's totally disability 
picture, the Board has found that the Veteran's current 
disability evaluation adequately contemplates any functional 
impairment caused by his left ankle disability.

The Board further acknowledges the Veteran's representative's 
argument that the Veteran's VA examinations are inadequate 
because the Veteran's claims file was not reviewed in conjunction 
with either examination.  However, as the examination reports 
reflect a complete and correct chronology of the Veteran's left 
ankle disability, the Board concludes that the history of the 
Veteran's disability was adequately considered by the examiners, 
thereby rendering any failure to review the Veteran's claims file 
harmless.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (holding that the relevant focus is not on whether a 
clinician rendering a medical opinion had access to the claims 
file, but instead on whether the clinician was "informed of the 
relevant facts" in rendering a medical opinion).

Thus, given the record as a whole, the Board does not find that 
sufficient evidence has been presented to warrant the assignment 
of an increased schedular rating for the Veteran's left ankle 
disability.

The Board has also considered whether a separate compensable 
rating may be awarded for the Veteran's surgical scar related to 
his 1995 left ankle surgery.
Pursuant to the rating criteria in effect at the time the Veteran 
filed the instant increased rating claim, 10 percent ratings are 
assigned for scars, not affecting the head, face, or neck, that 
(1) are deep and cover an area exceeding 6 square inches (39 sq. 
cm.) (a deep scar is one associated with underlying soft tissue 
damage); (2) cause limited motion and cover an area exceeding 6 
square inches; (3) are superficial, do not cause limited motion, 
and cover an area of 144 square inches or greater (a superficial 
scar is one not associated with underlying soft tissue damage); 
(4) are superficial and unstable (an unstable scar is one where, 
for any reason, there is frequent loss of covering of skin over 
the scar); or (5) are superficial and painful on examination.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2009).    

The Board notes that the Diagnostic Codes applicable to scars 
were amended effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (October 23, 2008)).  The summary in Federal Register 
notes that the applicability date of the amendment is for all 
claims received by VA on and after October 23, 2008.  As the 
Veteran's claim was filed prior to this date, the revised rating 
criteria do not apply in this case,  unless the Veteran requests 
review under the revised regulations, and the Veteran has not 
made such a request.

The assessment of the Veteran's surgical scar during both the 
2006 and 2007 VA examinations reflects that the Veteran's scar is 
superficial, stable, nontender, causes no limitation of motion or 
function, and is approximately 5 square centimeters, thereby 
failing to meet the criteria for a compensable rating.

The Board has also considered whether a referral for an 
extraschedular evaluation is warranted with regard to the 
Veteran's left ankle disability increased rating claim.  The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. 
III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 
22 Vet. App. 111 (2008).  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology and 
provides for additional or more severe symptoms than currently 
shown by the evidence; thus, the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not warranted.




ORDER

New and material evidence having been presented, the Veteran's 
claim of entitlement to service connection for a lower back 
disorder is reopened, and to this extent the Veteran's appeal is 
granted. 

A disability rating in excess of 30 percent for a service-
connected left ankle disability, to include a separate 
compensable rating for the Veteran's scars related to his 
service-connected left ankle disability, is denied.


REMAND

As referenced above, the Veteran contends that his current lower 
back disorder, manifested by lower back and hip pain, is 
aggravated by his service-connected left ankle disability.  Given 
that, and the evidence that the Veteran's left ankle disability 
may also result in hip discomfort, a medical opinion should be 
obtained to sort out whether the Veteran's lower back disorder is 
related to or aggravated by the Veteran's service-connected left 
ankle disability.  

The Board further notes that the Veteran has reported straining 
his back during service when engaging in heavy lifting.  During 
his recent Board hearing, the Veteran testified that as part of 
his in-service duties, he would lift 400-pound missiles with the 
aid of only one other service member, although lifting the 
missiles was supposed to require four service members.  The 
Veteran further testified that none of his post-service vocations 
involved heavy lifting, and he therefore posits that his lumbar 
spine disability post-service must be attributable to his in-
service back strain.  The Board notes that the Veteran is 
competent to report straining his back during service, see Layno, 
6 Vet. App. at 469-71, and the Board will not necessarily 
discount the Veteran's reports of experiencing back pain during 
service based on the lack of any contemporaneous treatment for 
back pain documented in his service treatment records, see 
Buchanan v. Nicholson, 7 Vet. App. 498, 511 (1998), aff'd per 
curium, 78 F. 3d 604 (Fed. Cir. 1996) (lack of contemporaneous 
medical evidence does not necessarily render lay evidence not 
credible).  However, the Veteran is not competent to relate his 
post-service disability to an in-service event or injury, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding 
that lay persons, such as the Veteran, are not medically 
qualified to prove a matter requiring medical expertise, such as 
an opinion as to diagnosis or medical causation), and therefore 
the Board concludes that a VA medical opinion should be obtained 
to address a theory of direct service connection, as well.

Additionally, any outstanding VA treatment records should also be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's VA treatment 
records from April 2009 to the present.

2.  Provide the Veteran with an appropriate 
VA examination to determine whether any 
diagnosed lower back disorder is related to 
service or the Veteran's service-connected 
left ankle disability.

The examiner should review the Veteran's 
claims file in conjunction with the 
examination, including the Veteran's reports 
of engaging in heavy lifting during service 
and no heavy lifting since service, the 
Veteran's post service lumbar spine diagnosis 
and opine whether it is at least as likely as 
not that any diagnosed lower back disorder is 
directly related to the Veteran's in-service 
duties and/or whether any diagnosed lower 
back disorder is proximately due to or 
aggravated (increased in severity) by the 
Veteran's service-connected left ankle 
disability.  (If it is concluded a back 
disability is aggravated by the ankle 
disability, the extent of that aggravation 
should be quantified.)  

A complete rationale should also be provided 
for any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

3.  When the requested development has been 
completed, the Veteran's claim should be 
readjudicated.  If the claim remains denied,  
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate time for response.  
Thereafter, the claims should be returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


